Citation Nr: 1630220	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection a low back disorder. 

2.  Entitlement to service connection for a neck condition. 

3.  Entitlement to service connection for multiple arthralgias (claimed as bilateral hand, knee and hip conditions). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant served as a member of the Idaho Army National Guard (ARNG) for periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from March 1993 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board, in a December 2013 remand, remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.

The issue of entitlement to service connection for multiple arthralgias is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the appellant's low back disorder, currently diagnosed as chronic lumbosacral strain, is attributable to any incident of service. 

2.  The competent medical evidence does not demonstrate that the appellant's neck condition, diagnosed variously as degenerative disc and joint disease and degenerative arthritis of the cervical spine, is attributable to any incident of service. 


CONCLUSIONS OF LAW

1.  Service connection for low back disorder is not warranted.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  Service connection for a neck condition is not warranted.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the appellant was provided with a notice in May 2009 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the appellant's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The appellant has also submitted lay statements from herself as well as a fellow servicemember.  Furthermore, she was afforded an opportunity to testify at a hearing before the undersigned Veterans Law Judge in August 2011.  She has not identified any additionally available evidence for consideration. 

Pursuant to the Board's December 2013 remand, the AMC was directed to schedule the appellant for a VA medical examination to evaluate the severity and etiology of each of the asserted disabilities for which the appellant was seeking service connection.  In addition, the AMC was directed to instruct the VA examiner to provide an opinion as to whether each of the disabilities under appeal were caused by or otherwise attributable to service.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The appellant was afforded a VA examination in February 2014, wherein a VA medical examiner conducted a physical examination of the appellant and reviewed the claims file.  Based on the examination and review, the examiner offered an opinion as to the etiology of each of the disabilities under appeal.  In light of the fact that the examiner administered a physical examination and thoroughly reviewed the claims file and then provided the requested opinions in accordance with the Board's remand, the Board finds that the AMC substantially complied with the directives of the Board remand as to each of the claims on appeal.   Furthermore, as the February 2014 VA examiner considered the appellant's history and provided a rationale for the conclusions reached, the Board finds that the opinions provided by the VA examiner are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the appellant's claim, and it being clear that the appellant has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the appellant in developing the facts pertinent to her claim in order to comply with the duty to assist.  
Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of INACDUTRA duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is arthritis.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 
With regards to a showing of chronic disease in service, it is necessary for the veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Low Back Disorder Claim

The appellant's service personnel records show that she served with the ARNG, with periods of ACDUTRA and INACDUTRA occurring from March 1993 to March 2009.  She contends that her low back disorder, currently diagnosed as chronic lumbosacral strain, began in service as a result of the activities she participated in as a part of her basic training and advanced infantry training while serving during her various periods of ACDUTRA and INACDUTRA.  In the alternative, she asserts that the low back disorder preexisted service and was aggravated beyond its normal course as a result of her service.  

The appellant's claim file several records documenting her medical treatment and care during her period of service with the ARNG; however, as discussed previously, only those records documenting her medical care during her periods of ACDUTRA and INACDUTRA are relevant in determining whether the low back disorder was incurred in service.  To that end, the claims file does not contain any records during the period of ACDUTRA and INACDUTRA which document complaints of, diagnoses, or treatment related to a low back disorder.  In a December 1992 medical history report, the appellant noted that she experienced recurrent back pain.  However, in the corresponding entrance examination administered in December 1992, the examiner noted that the spine was normal.  In much the same vein, on an "Applicant Medical Prescreening form" also dated in December 1992, the appellant reported that she was involved in a motor vehicle accident in March 1990 and that she "had some problems with back and neck".  The appellant reportedly told the examiner that she was "unsure" whether she still had back trouble at the time of that the form was completed.  Beyond these medical history reports completed prior to the appellant serving her first period of ACDUTRA in March 1993, no other service treatment records document any complaints of or treatment related to a low back disorder. 

Treatment records from Lifeline Chiropractic dated from July 2003 to July 2009 document intermittent complaints of symptoms of a low back disorder, to include pain, stiffness, and discomfort.  Although the reports of these symptoms remained consistent during this time period, none of the records show that the appellant's treating physician with Lifeline Chiropractic attributed the low back pain to the appellant's military service. 

In a correspondence dated in April 2010, Y.H., who identified as a treating physician of the appellant's for her back and neck conditions, stated that she had been treating the appellant since July 2003.  Y.H. opined that the appellant's complaints of symptoms of low back disorder from July 2003 onward were not related to the 1990 motor vehicle accident but instead "were typically a result of current aggravating factors and not residual effects from a past injury."  In support thereof, Y.H. stated that any injury that the appellant may have suffered as a result of the 1990 motor vehicle accident would have healed with 1-3 years, and that the complaints which began in 2003 were very likely unrelated to the 1990 accident.  Y.H. concluded by stating that the appellant never reported any residual effects from the 1990 injury and that there were no objective findings which associated any such residual effect to the symptoms for which the appellant began receiving treatment in July 2003. 

Treatment records from Primary Health Medical Group dated in July 2009 indicate that the appellant first complained of low back pain around this time period and reported that it began in May 2009 without any obvious injury to precipitate the pain.  According to a record dated July 14, 2009, the appellant had a thoracic and lumbar MRI of her back, both of which were unremarkable.  The diagnosis was chronic pain syndrome. 

The appellant was afforded an opportunity to testify about her low back disorder during the August 2011 videoconference hearing before the undersigned Veterans Law Judge.  She stated that she injured her back in a motor vehicle accident in 1989 and that she visited a chiropractor following the accident to receive treatment for whiplash.  However, she acknowledged that she did not have any residual symptoms resulting from that accident and that she had no complaints regarding her low back when she reported for her medical enlistment examination in December 1992.  She then stated that she first complained of problems with her back in 1997, which was reflected in a Line of Duty (LOD) profile.  Thereafter, she reported no other complaints related to her low back until 2007 with a Dr. M, one of her private care physicians.  According to the appellant, she was instructed by her primary care physicians to attempt to do modified sit-ups while completing her physical training tests as a means of alleviating her back pain.  In addition, she asserted that the documentation of low back pain reflected in her private records corresponds with those periods of ACDUTRA when she was required to complete physical training exercises.  However, she acknowledged that there was no specific injury that occurred in service to precipitate the low back pain.  The appellant concluded by stating that her low back pain continued to progressively worsen since it began. 

In accordance with the Board's December 2013 remand, the appellant was afforded a VA examination in February 2014 for the purpose of evaluating the low back disorder.  The appellant reported that she received chiropractic treatments prior to entry for the first period of ACDUTRA for residuals of an automobile accident which occurred in 1990.  The examiner noted that there were no complaints of or treatment related to a low back disorder in the service treatment records, and also noted that the first complaints of low back pain were in private treatment records starting in 2003.  The appellant further reported that she did not begin experiencing symptoms of a low back disorder until approximately 2007. 

After a physical examination and a thorough review of the claims file, the examiner's diagnosis was chronic lumbosacral strain.  In addition, the examiner opined that it was less likely than not that the low back disorder was incurred in or caused by service.  In support thereof, the examiner reiterated the fact that there were no reports of symptoms of low back pain during any period of service, to include ACDUTRA and INACDUTRA. The examiner also highlighted the fact that the appellant's symptoms of low back pain and discomfort are readily attributable to natural aging or her sedentary occupation. 

Upon consideration of the evidence before it, the Board concludes that service connection for a low back disorder is not warranted.  The appellant did not report any symptoms of a low back disorder at any time during her periods of either ACDUTRA or INACDUTRA.  Although she contends that her symptoms of pain, stiffness and discomfort would continually manifest following her regularly required physical training examinations during the period from 1993 to 2009 when she was enlisted in the ARNG, she has presented no medical evidence which specifically correlates her physical training examinations with her low back disorder. 

In considering the probative value of the appellant's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the appellant has not presented a consistent and clear description of how the symptoms of her low back disorder correlates with her required physical training examinations as she asserts, which weighs against the probative value of her assertions.  She generally contends that she would experience low back pain and stiffness for a few weeks after completing these physical training examinations while on ACDUTRA.  As a layperson, she is competent to describe the symptoms of her low back disorder and when she experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even though the appellant's treatment records both while in service and in between her periods of ACDUTRA and INACDUTRA demonstrate that she sought treatment for her neck and ankle conditions, none of these records reflect that the appellant had any complaints, treatment, findings, or diagnoses related to her low back disorder while in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Thus, the Board concludes that the appellant has not set forth sufficient evidence that her low back disorder began in service and continued through to the present day.  Accordingly, service connection on a direct basis for a low back disorder under 38 C.F.R. § 3.303(a) must be denied.

The appellant may still be entitled to service connection for a low back disorder if all of the evidence establishes that her disability was incurred in service.  38 C.F.R. § 3.303(d).  In direct contradiction to her assertions that the symptoms of her low back disorder are attributable to her required regular physical examinations while on ACDUTRA or INACDUTRA service, the examiner in February 2014 VA examination opined that it was less likely than not that the low back disorder was incurred in or otherwise attributable to any part of service, to include the physical training examinations.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the February 2014 VA examiner provided a clear rationale for the opinion that is supported by the evidence in the claims file and medical knowledge; as such, the Board ascribes significant probative weight to the opinion. 

Although the appellant contends generally that service connection is warranted, there is no evidence in the record which indicates that she is competent enough through expertise or knowledge to conclude that her low back condition is the result of or otherwise attributable to service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  In light of the fact that the appellant's assertions are not supported by any medical evidence establishing a clear connection between her physical training examinations and her low back disorder, the Board ascribes more probative weight to the opinion of the February 2014 VA examiner that it was less likely than not that the low back disorder is attributable to service.  The preponderance of the evidence therefore weighs against a finding that the appellant's low back disorder was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence is also against the claim under 38 C.F.R. § 3.303(d).  

As an alternative to her predominant theory of entitlement to service connection for low back disorder, the appellant asserts that her low back disorder preexisted service and was aggravated by service beyond its normal course.  However, no low back disorder was noted on entry.  As discussed previously, the appellant reported on two separate medical history reports, both dated in December 1992, that she was involved in a motor vehicle accident prior to service and experienced neck and low back pain as a result.  However, she has consistently asserted that she did not experience any residual symptoms of the motor vehicle accident at the time that she first entered service in July 1993.  Furthermore, the finding that the appellant did not experience any residual symptoms of the motor vehicle accident is supported by the April 2010 opinion of Y.H., who asserted that it was unlikely that the 1990 motor vehicle accident resulted in the manifestation of the appellant's symptoms of low back disorder.  In light of the appellant's own acknowledgement that she did not develop any symptoms of a low back disorder as a result of the 1990 motor vehicle accident as well as the medical opinion of Y.H., the Board finds that the evidence of record does not support that the low back disorder existed prior to service.  Accordingly, the appellant's alternative theory of entitlement to service connection for low back disorder is rejected as well.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In summary, as the preponderance of the evidence is against the appellant's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).

Neck Condition

The appellant contends that her neck condition, currently diagnosed as degenerative disc and joint disease of the cervical spine, began in service as a result of the activities she participated in as a part of her basic training and advanced infantry training while serving during her various periods of ACDUTRA and INACDUTRA.  In the alternative, she asserts that the neck condition preexisted service and was aggravated beyond its normal course as a result of her service.  

The appellant's claim file several records documenting her medical treatment and care during her period of service with the ARNG; however, as discussed previously, only those records documenting her medical care during her periods of ACDUTRA and INACDUTRA are relevant in determining whether the neck condition was incurred in service.  To that end, the first instance of an in-service complaint of symptoms of a neck condition is an April 1995 outpatient record which documents the appellant's complaint of a stiff neck following the sit-up portion of her physical training test.  Thereafter, in May 1997 the appellant reported that she was experiencing neck pain following a period of physical training.  In a statement, the appellant reported that she hurt her neck during a training exercise and that this was her second time experiencing neck pain following a training exercise.  A medical examination report documented the injury as being the result of sit-ups for annual physical training test.  A subsequent outpatient report dated in May 1997 diagnosed mild torticollis and also attributed the injury to the physical training exercise. 

In a November 2003 examination report, the examiner mentioned that the appellant complained of a stiff neck following training exercises, but still recommended her as being fit for duty.  The examiner also noted that the appellant had slightly limited range of motion in her neck.  On a corresponding medical history report the appellant reported that she experienced an intermittent neck problem that she attributed to performing sit-ups during training exercises. 

The rest of the appellant's treatment and personnel records from her periods of ACDUTRA and INACDUTRA are absent any complaints, diagnoses, or treatments related to a neck condition.  Significantly, the physical profiles that were issued near the end of her discharge and at the time of her discharge, dated from February 2007 to January 2009, do not note any issues relating to the appellant's neck.  Indeed, each of these profiles ascribes a 1 to the PULHES rating, "U", which corresponds to the upper extremities (which includes the neck).  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the PULHES classification system provides a general indication of a veteran's level of fitness for retention in the military service.  However, a profile of "1" in a PULHES category does not necessarily mean that a veteran is free of all defect, infirmity, or disorder for that category.  In addition, PULHES profiles do not negate other statements, opinions, and measurements contained elsewhere in the medical examination report.

Treatment records from Lifeline Chiropractic dated from July 2003 to July 2009 document intermittent complaints of neck pain and stiffness.  In a correspondence dated in July 2009, the appellant's treating physician Y.H. stated that she had been treating the appellant since July 2003.  Y.H. noted that the appellant's neck and upper back pain "have been easily aggravated with the training required for her regular military physical fitness training."  Furthermore, Y.H. related that the appellant "had consistent acute flare ups of neck and upper back pain with headaches and radiating right arm pain with jogging or performing full range sit ups".  It was Y.H.'s opinion that the symptoms of a neck pain correlated with the appellant's physical training for service and thus periodically flared up following the appellant's regular training in order to maintain her status as a member of the ARNG. 

In a treatment record from St. Lukes Family Health dated in October 2003, the appellant reported neck pain following a strenuous work out a few days prior.  The diagnosis was myofascial neck strain and sinusitis.  Thereafter, in a March 2004 treatment record also from St. Lukes, the appellant again complained of neck pain which she attributed to doing sit-ups during an in-service training exercise.  The diagnosis give was cervicalgia, which the examiner noted was a chronic problem. 

As mentioned previously, Y.H stated in a correspondence dated in April 2010 that the appellant's complaints of symptoms of neck pain from July 2003 onward were not related to the 1990 motor vehicle accident but instead "were typically a result of current aggravating factors and not residual effects from a past injury."  In support thereof, Y.H. stated that any injury that the appellant may have suffered as a result of the 1990 motor vehicle accident would have healed with 1-3 years, and that the complaints which began in 2003 were very likely unrelated to the 1990 accident.  Y.H. concluded by stating that the appellant never reported any residual effects from the 1990 injury and that there were no objective findings which associated any such residual effect to the symptoms for which the appellant began receiving treatment in July 2003. 

In a correspondence dated in August 2011, Y.H. stated that the appellant had been treated at Live Right Chiropractic for the past 11 months.  During that time, Y.H. noted that she had two acute episodes of neck pain and that her chronic neck condition was easily aggravated by her daily activities.  It was Y.H.'s opinion that the chronic neck condition was unstable and susceptible to painful flare ups. 

The appellant was afforded an opportunity to testify about her neck condition during the August 2011 videoconference hearing before the undersigned Veterans Law Judge.  She stated that she experienced neck pain following training exercises in 1995, 1997 and 2003.  According to the appellant, she was told by Y.H. that the history of complaints of neck pain suggested that the neck condition was aggravated by physical training.  The appellant concluded by stating that the symptoms of her neck condition continued to progressively worsen since they began. 

In accordance with the Board's December 2013 remand, the appellant was afforded a VA examination in February 2014 for the purpose of evaluating the neck condition.  The examiner noted that there were two complaints of neck pain in service, one in 1995 and one in 1997.  Both were diagnosed as acute cervical strain and resolved completely.  Thereafter, in November 2003, the appellant reported for her physical training test with complaints of neck pain and was assigned to limited duty for a month.  A review of the claims file revealed that the appellant continued to complain of neck pain to her primary care physician; however, as the examiner also noted, the appellant did not report any neck pain during any subsequent periods of service.  It wasn't until after discharge that the appellant was diagnosed with multilevel degenerative disc and joint disease. 

After a physical examination and a thorough review of the claims file, the examiner maintained the diagnosis of degenerative disc and joint disease of the cervical spine and added a diagnosis of intervertebral disc syndrome.  In addition, the examiner opined that it was less likely than not that the neck condition was incurred in or caused by service.  The examiner acknowledged that the appellant experienced two episodes of acute cervical strain in service but found that it was unlikely that these episodes, which apparently resolved without residuals effects, were the proximate cause of the chronic cervical spine condition.  The examiner also highlighted the fact that the appellant's symptoms of a chronic cervical spine condition are readily attributable to natural aging or her sedentary occupation.  The examiner concluded by noting the fact that the appellant's military occupational activities were limited in frequency, duration and severity in terms of repetitive excesses of axial and torsional loading of the cervical spine. 

Upon consideration of the evidence before it, the Board concludes that service connection for a neck condition is not warranted.  The isolated episodes of neck pain detailed in the appellant's service treatment records were not symptoms of a neck condition nor did they reflect the development of a chronic condition that continued after service.  Although she contends that her symptoms of pain, stiffness and discomfort would continually manifest following her regular required physical training examinations during the period from 1993 to 2009 when she was enlisted in the ARNG, the preponderance of the evidence is against a finding that the neck condition was caused by or is otherwise attributable to the appellant's physical training examinations or any other incident of service. 

The Board acknowledges that the appellant contends that she experienced symptoms of a neck condition following training exercises while serving during periods of ACDUTRA and INACDUTRA.  As stated before, she is competent to describe the symptoms of her neck condition and when she experienced those symptoms.  Layno, 6 Vet. App. at 469.  That being said, there is no evidence in the record which indicates that she is competent enough through expertise or knowledge to conclude that her neck condition was incurred in service, to include the two isolated episodes of neck pain recorded in the service treatment records.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  That type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

In support of her assertion that her neck condition was incurred in service or is otherwise attributable to service, the appellant submitted the July 2009 statement from her treating physician Y.H., who noted that the appellant consistently reported experiencing neck pain following ARNG training exercises once she began receiving treatment from Y.H. in 2003.  Based on this, Y.H. opined that the neck condition symptoms correlated with the appellant's physical training for service and thus periodically flared up following the appellant's regular training in order to maintain her status as a member of the ARNG.  In addition to Y.H.'s opinion, the appellant also submitted treatment records from St. Lukes Family Health dated in October 2003 and March 2004 which showed complaints of neck pain that the appellant at the time attributed to her required training exercises with the ARNG. 

These records and Y.H.'s opinion must be considered in light of the February 2014 VA examiner's negative opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to independently assess contrasting medical opinions and make a determination as to relative weight to assign to each opinion.).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D 'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the February 2014 VA examiner are supported by evidence in the appellant's record as well as an in-person examination and interview with the appellant.  Here, the February 2014 VA examiner's found that the appellant's symptoms are more consistent with chronic degenerative disease precipitated by age and her sedentary, desk-based occupation.  This conclusion is supported by a thorough rationale that takes into consideration the appellant's entire medical history as it pertains to the neck condition. 

By contrast, Y.H. in the July 2009 correspondence does not indicate whether the appellant's service personnel and treatment records were reviewed, and instead apparently relied solely on the appellant's own reporting that the symptoms of the neck condition were precipitated by training exercises completed in the course of ACDUTRA and INACDUTRA service.  Moreover, Y.H. does not explore any alternative etiologies.  The sole rationale for concluding that the neck condition is related to the appellant's service is the correlation between the appellant's complaints of neck pain from 2003 to 2009 and her periods of service, where it was not even clear exactly what the appellant's duties were during those periods of service.  Without a more thorough rationale that takes into consideration the full width and breadth of the appellant's medical history (rather than solely those instances where the appellant reported neck pain to Y.H. from 2003 to 2009), the Board finds that the February 2014 VA examiner's opinion is a more reliable indicator of whether the appellant neck condition was incurred in service, and accordingly, that the preponderance of the evidence is against the appellant's claim of service connection for a neck condition on a direct basis under 38 C.F.R. § 3.303(a).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The appellant was diagnosed with chronic degenerative disc and joint disease of the cervical spine in July 2009, only a few months after discharge.  However, the two isolated instances of neck pain reported during service were in 1995 and 1997, respectively 14 and 12 years prior to the formal diagnosis of a neck condition.  Although the appellant reported neck pain to her private treating physician, she never complained of symptoms of a neck condition to the military after these two isolated episodes.  Under these circumstances, the Board concludes that the appellant has not set forth sufficient evidence that her neck condition symptoms began in service and continued through to the present day.  Accordingly, the appellant's claim of service connection for neck condition based on continuity of symptomatology under 38 C.F.R. § 3.303(b) must be denied.  The Board also notes that the appellant does not qualify for service connection for a chronic disease on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, as she had no period of active duty for 90 days or more within one year of manifesting her symptoms of a neck condition.  

The appellant may still be entitled to service connection for a low back disorder if all of the evidence establishes that her disability was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a presumptive basis, the Board finds that the preponderance of the evidence weighs against a finding that the appellant's neck condition was otherwise attributable to service.  Gilbert, 1 Vet. App. 49.  A preponderance of the evidence is also against the claim under 38 C.F.R. § 3.303(d).  

The Board also rejects the appellant's alternative theory of entitlement on the grounds that a neck condition preexisted service and was aggravated by service beyond its normal course.  No neck condition was noted on entry.  As discussed previously, the appellant's acknowledgement that she did not develop any symptoms of a neck condition as a result of the 1990 motor vehicle accident.  In addition, Y.H stated in an April 2010 correspondence that the neck condition was not related to the 1990 motor vehicle accident.  Accordingly, the Board finds that the evidence of record does not support that the neck condition existed prior to service and that service connection based on aggravation of a preexisting condition is rejected.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In summary, as the preponderance of the evidence is against the appellant's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low back disorder is denied. 

Entitlement to service connection for neck condition is denied. 

REMAND

Regrettably, before the Board can adjudicate the appellant's claim of entitlement to service connection for multiple arthralgias, additional development of the record is necessary.  Specifically, an addendum VA opinion is required as the examiner who administered the February 2014 VA examination did not offer a sufficient rationale for why the connection between the appellant's arthralgias and service was discounted.  Accordingly, the record does not contain adequate evidence on which the Board can make a determination regarding the appellant's claim, and the matter must be remanded in order to obtain an addendum opinion to the February 2014 VA examination. 

In an outpatient record dated in May 2007 from Cherry Lane Family Clinic, the appellant reported chronic pain in her bilateral ankles, knees, hips and arms.  After a physical examination, the diagnosis was variously chronic pain syndrome or myofascial pain or fibromyalgia, with differential diagnoses of osteoarthritis and peripheral neuropathy. 

In an outpatient record dated in April 2008 from Primary Health Medical Group, the appellant reported chronic pain in her hands and knees that she identified as arthralgias.  After a physical examination, the diagnosis of arthralgias was continued.  Thereafter, in May 2008, the diagnosis of chronic pain syndrome was added in order to better encapsulate the appellant's symptoms of pain in her hands, knees, hips and arms.  Following this, records dated in 2009 show that the appellant continued to report knee and hand pain with varying degrees of severity. 
During an April 2008 examination with a military doctor, the appellant reported that she developed pain in her hands, knees and lower back following her work with the Special Olympics as a member of the ARNG, where she was required to lift and move heavy crates.  According to the examiner, the pain symptoms were indicative of a diagnosis of fibromyalgia which was aggravated by the appellant's duties working with the Special Olympics.  In addition to the April 2008 examination, the appellant has submitted a letter from a K.F., who identified as the appellant's TF Commander and stated that the appellant served under her when she worked with the Special Olympics in February 2008.  According to K.F., the appellant reported that her hands ached and were stiff following her work during this time, which involved lifting and carrying heavy loads.  Furthermore, K.F. stated that the appellant's pain had not subsided a week after this incident. 

During the August 2011 hearing, the appellant reported that her knee pain began in May 2007 following the physical training exercises she completed with the ARNG.  She then stated that her hand pain did not begin until February 2008 following the work she did with the Special Olympics.  Apparently, the pain she experienced in May 2007 and February 2008 following the physical duties she performed in-service with the ARNG also correlated with her pain in the hips and ankles as well.  When asked, the appellant acknowledged that she did not have a definitive diagnosis from any of her treating physicians, but that instead these pain symptoms were diagnosed at separate times by separate physicians as being fibromyalgia, arthralgia, and arthritis. 

On the February 2014 VA examination, as to each separate disability that was diagnosed as arthralgia and/or fibromyalgia, the examiner found that there was no evidence of an actual disability, and therefore declined to provide a full opinion as to whether any of the disabilities were related to service.  For example, with regard to the hand condition claim, the examiner found that there was no evidence of either a degenerative or inflammatory joint disease of either hand and that instead there was only mild evidence of median nerve neuritis.  The examiner further stated that the evidence showed that the hand pain resolved completely within a few weeks of the reported February 2008 flare-up and that there was no evidence of a chronic hand condition arising from the February 2008 episode.  This is directly contradicted by private outpatient records dated in July 2009 in which the appellant reported that her hand pain had continued and progressively worsened since it first manifested in February 2008. 

Similarly, with regards to the hip and knee condition claims, the examiner summarily dismissed any connection between either condition and service, stating simply that there was no diagnosis at any time during the period on appeal for either condition.  However, this is contradicted by private treatment records which show diagnoses of chronic pain syndrome and fibromyalgia in July 2009 that apply to the appellant's hips and knees. 

The February 2014 examiner seemingly ignored private treatment records which clearly show diagnoses of chronic pain syndrome, fibromyalgia, and arthritis of the hands, hips, and knees.  If VA is to discount the probative value of these records, it must provide an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).  The February 2014 VA examiner's opinions, neglecting as they do to take into account the private medical records submitted by the appellant, do not provide the Board with sufficient medical evidence to make a determination as to whether the appellant currently has or did have during the pendency of the appeal bilateral hand, knee, and hip conditions, and if so, whether those conditions are proximately related to service.  A new examination is necessary which takes into consideration the diagnoses of the appellant's private treating physicians and offers an opinion as to the nature and etiology of each diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Elicit from the appellant any additional medical
evidence in support of her claim, to specifically include any private medical records documenting treatment for bilateral hand, knee, or hip conditions. 

2.  Send the appellant's file to the VA examiner who previously furnished an opinion in February 2014, or to another VA examiner if that examiner is unavailable, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's multiple arthralgias and/or fibromyalgia of the hips, knees, and hands are related to specific reserve training periods.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

In this regard, the examiner must consider the diagnoses from the private medical records dated in 2007 and 2008.  If those diagnoses once existed but have now resolved, the examiner should comment on whether the then-extant diagnoses were etiologically related to specific reserve training periods.

A complete rationale for all opinions must be provided.  

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the appellant and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


